Case 2:20-cv-02069-PKH Document 24              Filed 04/01/21 Page 1 of 1 PageID #: 178




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


JOSHUA BRIDGES                                                                PLAINTIFF

v.                                Civil No. 2:20-CV-02069

LIEUTENANT C. DOWDY                                                         DEFENDANT


                                     JUDGMENT


     For the reasons stated in the Opinion and Order filed this date, this case is DISMISSED

WITH PREJUDICE.


     IT IS SO ORDERED this 1st day of April 2021.


                                                        /s/P. K. Holmes, III
                                                        P. K. HOLMES, III
                                                        U.S. DISTRICT JUDGE




                                            1
